Ronald E. Bruno, Christopher
                                                              Garcia, Sergio Lopez, Patrick
                                                                G. Mendoza, and Troy J.



                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 22, 2015

                                  No. 04-15-00350-CV

                                     Jack RETTIG,
                                        Appellant

                                            v.

   Ronald E. BRUNO, Christopher Garcia, Sergio Lopez, Patrick G. Mendoza, and Troy J.
                                     Williams,
                                     Appellees

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVQ000699 D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER
      Appellant's Motion to Abate Appeal is hereby DENIED.




                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court